IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

JULIA POPE,
Plaintiff, : Case No, 3:18-cv-388
vs. : JUDGE WALTER H. RICE
COMMISSIONER OF SOCIAL SECURITY, :

Defendant.

 

DECISION AND ENTRY ADOPTING REPORT AND RECOMMENDATIONS
OF UNITED STATES MAGISTRATE JUDGE (DOC. #19); OVERRULING
PLAINTIFF'S OBJECTIONS THERETO (DOC. #20); AFFIRMING
COMMISSIONER’S DECISION THAT PLAINTIFF WAS NOT DISABLED
AND, THEREFORE, NOT ENTITLED TO BENEFITS UNDER THE SOCIAL
SECURITY ACT; JUDGMENT TO BE ENTERED IN FAVOR OF DEFENDANT
COMMISSIONER AND AGAINST PLAINTIFF; TERMINATION ENTRY

 

Plaintiff Julia Pope has brought this action pursuant to 42 U.S.C. § 405(g),
seeking judicial review of a decision of the Defendant Commissioner denying
Plaintiff's application for Social Security disability benefits. The Court presumes the
parties’ familiarity with the relevant facts and procedural history. The
Administrative Law Judge (“ALJ”) concluded that Plaintiff has the residual
functional capacity (“RFC”) to perform a reduced range of light work for up to six
hours in an eight-hour day, with an option to change position every 30 minutes for

up to 5 minutes at atime. Doc. #8-2, PagelD##57-67.
On January 31, 2020, United States Magistrate Judge Michael J. Newman
filed a Report and Recommendations (Doc. #19), recommending that the
Commissioner’s decision, that Plaintiff was not disabled and therefore not entitled to
benefits under the Social Security Act, be affirmed. In reviewing the
Commissioner's decision, the Court's task is to determine whether the ALJ used the
correct legal criteria and whether the non-disability finding is supported by
"substantial evidence." 42 U.S.C. § 405(g); Bowen v Comm’r of Soc. Sec., 478
F.3d 742, 745-46 (6th Cir. 2007).

Under 28 U.S.C. § 636(b)(1)(C), this Court is required to make a de novo
review of those portions of the Report and Recommendations to which proper
objections are made. The Court must re-examine all the relevant evidence
previously reviewed by the Magistrate Judge to determine whether the
Commissioner's findings are supported by substantial evidence. Valley v. Comm’r
of Soc. Sec., 427 F.3d 388, 390 (6th Cir. 2005). In making this determination,
“we review the evidence in the record taken as a whole.” W/ilcox v. Sullivan, 917
F.2d 272, 276-77 (6th Cir. 1980) (citing Allen v. Califano, 613 F.2d 139, 145 (6th
Cir. 1980)).

The Commissioner's findings must be affirmed if they are supported by “such
relevant evidence as a reasonable mind might accept as adequate to support a
conclusion.” Aichardson v. Perales, 402 U.S. 389, 401 (1971) (quoting Consol.
Edison Co. v. N.L.A.B., 305 U.S. 197, 229 (1938)). The Court “may not try the

2
case de novo nor resolve conflicts in evidence nor decide questions of credibility.”
Jordan v. Comm’r of Soc. Sec., 548 F.3d 417, 422 (6th Cir. 2008) (quoting Garner
v. Heckler, 745 F.2d 383, 387 (6th Cir. 1984)).

“The findings of the Commissioner are not subject to reversal merely because
there exists in the record substantial evidence to support a different conclusion.”
Buxton v. Halter, 246 F.3d 762, 772 (6th Cir. 2001). Rather, if the
Commissioner’s decision “is supported by substantial evidence, then we must affirm
the [Commissioner's] decision[,] even though as triers of fact we might have arrived
at a different result.” Elkins v. Sec’y of Health and Human Servs., 658 F.2d 437,
439 (6th Cir. 1981) (citing Moore v. Califano, 633 F.3d 727, 729 (6th Cir. 1980)).

Based upon the reasoning and citations of authority set forth in the
Magistrate Judge’s Report and Recommendations, Doc. #19, as well as upon a
thorough de novo review of this Court’s file, including the Administrative Record
(Doc. #8), and the applicable law, this Court ADOPTS the Report and
Recommendations in their entirety, and AFFIRMS the decision of the Defendant
Commissioner. Magistrate Judge Newman properly concluded that the
Commissioner's decision that Plaintiff is not disabled was supported by substantial
evidence. Plaintiff’s Objections to the Report and Recommendations, Doc. #20, are
OVERRULED.

Plaintiff first challenges the Magistrate Judge’s conclusion that the ALJ did
not err in giving little weight to the opinion of Plaintiff's treating physician, Dr.

3
Harold Brown. Dr. Brown concluded that Plaintiff is “unable to perform work of
any kind as she is unable to stand, sit, lift, twist, climb or bend due to chronic low
back pain with sciatica bilaterally.” Doc. #8-7, PagelD#590. Plaintiff maintains
that Dr. Brown's opinion is supported by multiple treatment notes documenting
decreased range of motion of the lumbar spine.

As Magistrate Judge Newman noted, however, the ALJ adequately explained
that she did not give Dr. Brown’s opinion controlling weight because it is
inconsistent with other substantial evidence in the case record, including opinion
evidence of Dr. Manos, Dr. Hughes, and Dr. Danopulos. Moreover, she did not give
Dr. Brown’s opinion great deference because it is not supported by objective
imaging and diagnostic testing of record or by the level of treatment provided to
Plaintiff. It is also inconsistent with Plaintiff's own testimony and with objective
physical examinations conducted by Dr. Brown and Dr. Schear. Doc. #8-2,
PagelD##64-65. Accordingly, the Court agrees with Magistrate Judge Newman
that the ALJ’s determination concerning the proper weight to be given to Dr.
Brown's opinion was supported by substantial evidence.

Plaintiff also challenges the ALJ’s RFC determination. Although Plaintiff
testified that she can stand and walk for limited periods of time, she argues that the
ALJ's REC determination that she was capable of doing this for up to six hours per
day if she has the option of changing positions every 30 minutes for up to 5
minutes at a time, is unreasonable and unsupported by substantial evidence. In

4
support, she cites only to physical therapy notes from June of 2017, listing her
“orimary functional limitation” as “difficulty with prolonged walking and standing,”
and setting a goal of being able to “stand and walk for 30 minutes at a time in order
to complete house chores.” Doc. #8-10, PagelD#1538.

The ALJ concluded that, even though Plaintiff's medically-determinable
impairments could reasonably be expected to cause the alleged symptoms,
Plaintiff's statements about the intensity, persistence, and limiting effects of her
symptoms were inconsistent with the overall objective evidence of record, including
medical evidence and opinion evidence. Doc. #8-2, PagelD#61. The ALJ also
noted that records showed that Plaintiff had poor attendance at physical therapy
and had not performed her prescribed exercises at home. /d. at PagelD#62. She
concluded that Plaintiff's impairments, “viewed in a light most favorable to the
claimant when compared to the objective evidence, were further accounted for by
allowing the claimant to change positions.” /d, at PagelD#65. Based on the
foregoing, the Court finds that the ALJ’s RFC determination was supported by
substantial evidence.

For the reasons set forth above, the Court AFFIRMS the Commissioner's non-
disability finding.

Judgment shall be entered in favor of the Defendant Commissioner and

against Plaintiff.
The captioned cause is hereby ordered terminated upon the docket records of

the United States District Court for the Southern District of Ohio, Western Division,

at Dayton.

March 12, 2020 L Pw ‘se

WALTER H. RICE, JUDGE
UNITED STATES DISTRICT COURT
